 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Herman Joe Aguilar,                               No. CV-18-00635-PHX-NVW-DMF
 9
                           Petitioner,
10                                                     ORDER
11   v.                                                and
                                                       DENIAL OF CERTIFICATE OF
12   Charles L. Ryan, et al.,
                                                       APPEALABILITY AND IN FORMA
13                         Respondents.                PAUPERIS STATUS

14          Pending before the Court is the Report and Recommendation (“R&R”) of
15   Magistrate Judge Deborah M. Fine (Doc. 13) regarding petitioner’s Petition for Writ of
16   Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. 1). The R&R recommends that
17   the Petition be denied and dismissed with prejudice. The Magistrate Judge advised the
18   parties that they had fourteen days to file objections to the R&R. (R&R at 11 (citing United
19   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Petitioner filed objections on
20   February 13, 2019 (Doc. 21) and Respondents filed a reply on February 15, 2019 (Doc.
21   22).
22          The Court has considered the objections and reply and reviewed the Report and
23   Recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1) (stating that
24   the court must make a de novo determination of those portions of the Report and
25   Recommendation to which specific objections are made). The Court agrees with the
26   Magistrate Judge’s determinations, accepts the recommended decision within the meaning
27   of Rule 72(b), Fed. R. Civ. P., and overrules Petitioner’s objections. See 28 U.S.C. §
28
 1   636(b)(1) (stating that the district court “may accept, reject, or modify, in whole or in part,
 2   the findings or recommendations made by the magistrate”).
 3          The Court adds alternatively that the Petition is unmeritorious because Petitioner
 4   pleaded guilty to the crime of child molestation. The decision in May v. Ryan, 245
 5   F.Supp.3d 1145 (D. Ariz.), on which Petitioner relies, was based on a trial, at which the
 6   jury first announced itself hung based on inability to agree on whether the burden of proof
 7   was carried. Misallocation of burden of proof at trial does not have anything to do with a
 8   guilty plea, in which the Defendant admits to the crime. Also, the federal habeas petition
 9   in May was promptly filed after conclusion of the state case and therefor was timely without
10   need for an exception or tolling of the federal one-year limit.
11          IT IS THEREFORE ORDERED that Report and Recommendation of the
12   Magistrate Judge (Doc. 13) is accepted.
13          IT IS FURTHER ORDERED that the Clerk of the Court enter judgment denying
14   and dismissing Petitioner’s Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C.
15   § 2254 (Doc. 1) with prejudice. The Clerk shall terminate this action.
16          A certificate of appealability is denied because appellant has not shown that “jurists
17   of reason would find it debatable whether the petition states a valid claim of the denial of
18   a constitutional right and that jurists of reason would find it debatable whether the district
19   court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000);
20   see also 28 U.S.C. § 2253(c)(2); Gonzalez v. Thaler, 132 S. Ct. 641, 648 (2012); Miller-El
21   v. Cockrell, 537 U.S. 322, 327 (2003).
22          Dated this 20th day of February, 2019.
23
24
25
26
27
                                                  -2-
28
                                                     
